Citation Nr: 1243677	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  06-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating for atherosclerotic coronary artery disease in excess of 30 percent from July 30, 2004; in excess of 10 percent from June 6, 2006; and in excess of 30 percent from March 20, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to March 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO) which granted service connection for atherosclerotic coronary artery disease and assigned a 30 percent evaluation from July 30, 2004 and a 10 percent evaluation from June 6, 2006.  The Veteran timely appealed the initial rating assigned.  Subsequently, a July 2010 rating decision granted an increased 30 percent evaluation for atherosclerotic coronary artery disease effective March 20, 2009.

In October 2011, the Board remanded the claim for additional development, specifically, a new VA examination as to the severity of the Veteran's atherosclerotic coronary artery disease.

For the reasons stated below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its October 2011 remand, the Board gave specific instructions with regard to the examination to be conducted.  The examiner used the appropriate disability benefits questionnaire (DBQ) and the Board appreciates his efforts as well as those of the RO/AMC.  For the following reasons, however, the examination report is inadequate and a remand is required for additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders).  The Board apologizes for the additional delay.

The criteria for ratings higher than 30 percent include left ventricular dysfunction with an ejection fraction of 30 to 50 percent and left ventricular dysfunction with an ejection fraction of less than 30 percent.  The DBQ does not contain this information.  The DBQ indicates that, for VA purposes, exams for all heart conditions require a determination of whether or not cardiac hypertrophy or dilation is present, and the suggested order or testing for cardiac hypertrophy/dilation is EKG, then chest X-ray, the echocardiogram.  The DBQ also indicates that an echocardiogram to determine heart size is only necessary if the other two tests are negative.  The examiner's response to the DBQ indicated that EKG (from spring 2011) and chest X-ray (from March 2009) were normal, yet an echocardiogram was not performed.  The lack of an echocardiogram appears to conflict with the DBQ instructions as well as the Board's remand instructions insofar as it requested findings with regard to all of the potentially relevant criteria.  A remand is therefore required to obtain this information. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA cardiology examination to assess the current severity of his service-connected atherosclerotic coronary artery disease.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.

As indicated above, an echocardiogram or other test deemed appropriate by the examiner should be conducted to determine whether there is left ventricular function and the percentage of ejection fraction.  All other appropriate tests and studies should be conducted.

The VA examiner should indicate:

(a).  Whether the Veteran's heart disease results in dyspnea, fatigue, angina, dizziness, or syncope with a workload of 5 METs but not greater than 7 METs; 

(b).  Whether the Veteran's heart disease results in dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 3 METs but not greater than 5 METs;

(c).  Whether there is evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray. 

(d).  Whether the Veteran has had more than one episode of acute congestive heart failure in the past year; and 

(e).  Whether there is left ventricular dysfunction and what is the percentage of ejection fraction.

If possible, the examiner should also state, based on review of the prior medical history, whether, and at what point or points in time, there was left ventricular dysfunction, or cardiac hypertrophy or dilatation.  If there is a finding of left ventricular dysfunction, indicate the percentage of ejection fraction. 

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the VA examiner should provide an estimation of the level of activity, expressed in METs, that results in dyspnea, fatigue, angina, dizziness, or syncope.  

The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO/AMC must implement corrective procedures at once. 

2.  After all development has been completed, review the case again based on the additional evidence. If the benefits sought are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

